Title: From John Adams to Timothy Pickering, 14 October 1798
From: Adams, John
To: Pickering, Timothy



Dear Sir
Quincy Oct 14th 1798

I received last night your favor of the 5th. The letter for our minister at Berlin shall be forwarded as you desire & thank you for dispatching the instructions to the collectors & the commission to Mr. Bushrod Washington.
There were two young gentlemen nephews to the president general who were at college, when my family was in Philadelphia, & sometimes visited us, who appeared to me to be promising young men. I wish you would suggest to Mr McHenry to make some inquiry about them, and find out whether out whether they are proper for any appointment in the army or otherwise; & whether they are desirous of publick employment. The delicacy which has restrained the family may do injustice to them & the public, if some precautions are not taken. I am Sir / your most obedient

John Adams